DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ORGANIC LIGHT EMITTING DIODE DISPLAY WITH TFT AND STORAGE CAPACITOR BETWEEN SCAN LINE AND EMISSION CONTROL LINE”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 2 is indefinite because it is not clear what the “second voltage line” should be, especially because the current specification does not specifically disclose a “second voltage line”.  For the purpose of examination, the examiner interprets the “second voltage line” as mapping to element “124” in Fig. 1 and the “first voltage line” as mapping to element “172” in Fig. 1.
	Claims 3-15 are indefinite because they depend from indefinite, independent claim 2.


Allowable Subject Matter
Claims 2-15(as interpreted/understood) and 16-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 2-15(as interpreted/understood) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 2:  a second voltage line crossing the data line and the first voltage line; and
wherein the first scan line is between the storage capacitor and the second voltage line in a plan view.
Claims 16-29 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 16:  a data line crossing the light emission control line; and wherein the second thin film transistor and the storage capacitor are between the first scan line and the light emission control line in a plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose general voltage line configurations that have some similarity to that of the current invention. It is noted applicant filed a certified English translation of the foreign priority application (10-2012-0084976) in the U.S. parent application No. 13/952,508.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892